                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION



    UNITED STATES OF AMERICA,                  )
                                               )
    Plaintiff                                  )
                                               )
    v.                                         )        Case No. 4:16 CV 180 CDP
                                               )
    THE CITY OF FERGUSON,                      )
                                               )
    Defendant                                  )

                         NOTICE OF LIVE AUDIO STREAMING OF
                          SEPTEMBER 22, 2020 STATUS HEARING
                  UNDER DISTRICT COURT AUDIO STREAMING PILOT

         This case is set for a videoconference and telephonic Status Hearing on Tuesday,

September 22, 2020 at 11:00 a.m. As set out in the Memorandum and Order dated July 10,

2020 (Doc. # 136) members of the public who wish to listen to the hearing may do so by calling

telephone number 1-669-254-5252, Meeting ID: 160 670 3965. (Doc. # 136). Additionally,

members of the public may listen to the the audio of the hearing on a livestream on the court’s

YouTube channel.

         The Judicial Conference of the United States has authorized a pilot program permitting a

limited number of district courts to livestream audio of certain proceedings in civil cases of

public interest with the consent of the parties. The United States District Court for the Eastern

District of Missouri has been approved to participate in the pilot program.

         Under the terms of the pilot program, the September 22, 2020 Status Hearing is eligible

for audio livestreaming on the court’s YouTube channel. The court has discussed the pilot


                                                   1
program with counsel for the parties and the parties have consented to livestreaming audio of the

proceeding as part of the pilot program.

       Members of the public who wish to listen to the hearing may now either call the telephone

number listed above or may listen on the court’s YouTube channel, accessible at

https://www.youtube.com/channel/UCIWD5tA9DvZskM37uuuPBMg/.

       This is a livestream only. As always, no recordings of court proceedings are allowed.

Under the Eastern District of Missouri Local Rule 13.02 and under the policy of the Judicial

Conference of the United States, all means of photographing, recording, broadcasting, and

televising are prohibited in any courtroom, and in areas adjacent to any courtroom, except to the

extent authorized by the presiding judge. This includes proceedings ordered by the court to be

conducted by telephone or video. Accordingly, no person or entity granted access to listen to the

audio of this hearing may record or broadcast the proceeding, in full or in part.




                                                  ________________________________
                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE


   Dated this 17th day of September, 2020.




                                                 2
